DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on August 15, 2022. 
Claims 1, 7-8, 14, 16 and 19 have been amended. 
Claims 1-20 have been examined. Claims 1-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated June 09, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.
Examiner notes: The IDS files on March 10, 2021 have been newly reconsidered, the Non-Patent Literature Document cited as No. 1 have been crossed out because there is not publication date on it.

Double Patenting
The rejection of claims 1, 8-10 and 14 on the ground of nonstatutory double patenting is withdrawn in view of the Terminal Disclaimer filed on August 08, 2022.

Response to amendments
The objection of the disclosure (CROSS-REFERENCE TO RELATED APPLICATIONS section) is withdrawn in view of applicant’s amendments.
The objection of claims 1, 7-8, 14, 16 and 19 is withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 8 and 14 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1, 8 and 14:
    	“by operation of remap circuits in the nonvolatile memory device,
mapping addresses of the first region to predetermined memory address
spaces of a processor device, the predetermined memory address spaces
being accessed in a boot operation of the processor device;
  		executing the first boot instruction data from the first region with the    	processor device in the boot operation;  		receiving second boot instruction data for the processor device;  		while the first boot instruction data remains available to the processor   	device, writing the second boot instruction data into a second region of the   	nonvolatile memory device; 		by operation of the processor device sending data to the nonvolatile
memory device, reconfiguring the remap circuits to remapping addresses
of the second region to the predetermined memory address spaces of the
processor device; and  	executing the second boot instruction data from the second region
with the processor device in a subsequent boot operation.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen et al. (US Pub. No. 2021/0173584) – Electronic Processing Devices and Memory Control Methods Thereof; Werner et al. (US Pub. No. 2008/0109903) – secure Co-Processing Memory Controller Integrated into an Embedded Memory Subsystem; and Rudelic (US Pub. No. 2013/0024696) – Method and Apparatus for Flash Updates with Secure Flash. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Chen et al. (US Pub. No. 2021/0173584)  	Chen set forth an electronic processing device including a memory and a Micro Control Unit (MCU) is provided. The memory includes a first memory block and a second memory block. The MCU executes first program code stored in the first memory block to write an update program code into the second memory block, and remaps a base address for a reboot of the electronic processing device from the first memory block to the second memory block in response to successfully writing the update program code into the second memory block. After that, the MCU triggers the reboot of the electronic processing device to execute the update program code stored in the second memory block. However, Chen does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 7 and 14.    

   	Werner et al. (US Pub. No. 2008/0109903)  	Werner set forth an architecture is presented that facilitates integrated security capabilities. A memory module is provided that comprises non-volatile memory that stores security software and a security processor that accesses the security software from the nonvolatile memory and performs security functions based on the security software stored. Further, a host processor located outside of the memory module arbitrates with the security processor for access to the non-volatile memory. The memory module in communication with the host processor establishes a heightened level of security that can be utilized in authentication services and secure channel communications. However, Werner does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 7 and 14.    

   	Rudelic (US Pub. No. 2013/0024696)  	Rudelic performs firmware updates in a digital device that includes a secure flash that secures each block of stored data with a digital signature. In at least one embodiment, the update package that is received by the digital device for use in performing the update includes the digital signatures of blocks to be updated in the flash. In other embodiments, the digital signatures are generated within the digital device after an update package has been received. However, Rudelic does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 7 and 14.    

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192